 

Exhibit 10.4

O   Y   S   T E RP   O   I N TM   A   R   I N AP   L   A   Z A

 

Fourth Amendment to Office Lease

 

THIS FOURTH AMENDMENT TO OFFICE LEASE (the “Fourth Amendment”) is made and
entered into as  of March  7, 2016, by
and  between  KASHIWA  FUDOSAN  AMERICA,  INC., a California corporation
(“Landlord”) and SUNESIS PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

Recitals

A. Landlord and Tenant have heretofore entered into that certain lease dated
August 1, 2013 (the “Lease”) for premises described as Suite 400 (the
“Premises”), initially containing approximately 15,378 rentable square feet, in
the building located at 395 Oyster Point Boulevard, South San Francisco,
California (the “Building”), which forms part of the office building complex
commonly known as Oyster Point Marina Plaza (the “Complex”).

B. The Lease has heretofore been amended by the following instruments: (i) that
certain First Amendment to Office Lease dated as of June 3, 2014 (the “First
Amendment”), under which the parties agreed to extend the Term of the Lease
through June 30, 2015 and to expand the Premises by the addition thereto of
Suite 300 containing approximately 6,105 rentable square feet of space; (ii)
that certain Second Amendment to Office Lease dated as of January 28, 2015 (the
“Second Amendment”), under which the parties agreed to extend the Term of the
Lease through December 31, 2015, and to grant Tenant an extension option for an
additional term of six (6) months (the “Extension Option”); and (iii) that
certain Third Amendment to Office Lease dated as of September 1, 2015 (the
“Third Amendment”), under which the parties agreed to extend the Term of the
Lease through June 30, 2016, pursuant to Tenant’s valid exercise of its
Extension Option.

C. The parties mutually desire to amend the terms of the Lease to extend its
Term and effect certain other related changes, all on and subject to the terms
and conditions hereof.

Agreement

Now, therefore, in consideration of the mutual terms and conditions herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1 SUMMARY TABLE. The Table set forth in § 1.2 of the Lease as heretofore amended
is hereby superseded and replaced in its entirety by the following table, which
shall constitute the Table under § 1.2 of the Lease for all purposes from and
after the Effective Date of this Fourth Amendment:

 

 

PERIODS

SUITE

NO.

 

RSF

 

USF

MONTHLY

BASE RENT

TENANT’S

SHARE

BLDG

TENANT’S

SHARE

COMPLEX

BASE

YEAR

July 1, 2016 through

June 30, 2017

400

15,378

13,372

$38,445.00

6.608%

3.311%

2016

300

6,105

5,231

$15,262.50

2.623%

1.314%

2016

July 1, 2017, through

June 30, 2018

400

15,378

13,372

$39,598.35

6.608%

3.311%

2016

300

6,105

5,231

$15,720.38

2.623%

1.314%

2016

In the event of any conflict between the terms contained in the Table and the
terms contained in subsequent paragraphs of this Fourth Amendment, the terms of
the Table shall control, except as may be expressly varied in any subsequent
paragraph of this Fourth Amendment.

 

 

Oyster Point Marina Plaza Fourth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

sunesis 4a4-042216.doc (4/22/2016)

page 1 of 6

[Suites 300 & 400/395 OPB; 21,483 rsf]

 

--------------------------------------------------------------------------------

 

2 EFFECT OF AMENDMENT. Landlord and Tenant agree that, notwithstanding anything
contained in the Lease to the contrary, the provisions set forth herein will be
deemed to be part of the Lease and shall supersede, to the extent they differ,
any contrary provisions in the Lease. Terms defined in the Lease, the First
Amendment, the Second Amendment, and the Third Amendment shall have the same
meanings in this Fourth Amendment, unless a different definition is set forth in
this Fourth Amendment. The term Lease as used herein shall be deemed to include
the First Amendment, the Second Amendment, and the Third Amendment, each of
which may also be referred to separately herein. A true, complete, and correct
copy of the Lease is attached hereto as Exhibit A and incorporated herein by
reference.

3 EFFECTIVE DATE. The amendments and changes specified in this Fourth Amendment
shall become effective on July 1, 2016 (the “Effective Date”). Notwithstanding
the foregoing, this Fourth Amendment shall constitute the fully-binding
agreement and contract of the parties from and after the date of the parties’
execution and delivery of this Fourth Amendment to each other.

4 EXTENSION OF LEASE TERM. The Term of the Lease specified in § 1.4 of the Lease
as heretofore amended is hereby extended for an additional period of two (2)
years commencing on July 1, 2016, and the Expiration Date of the Lease is hereby
amended accordingly to June 30, 2018, as shown in the Table above.

4.1 Early Termination Right. Notwithstanding anything to the contrary in the
Lease as heretofore amended and under this Fourth Amendment, Tenant shall have
the right in its sole and absolute discretion to terminate this Lease effective
on June 30, 2017 (the ”Early Termination Date”) upon prior written notice given
to Landlord no later than 5:00 p.m. on March 1, 2017 (the “Termination Notice”).
If Tenant elects to give Landlord such a Termination Notice, the Lease shall
terminate on the Early Termination Date with the same effect as if the Term of
the Lease had expired on the Early Termination Date, and Tenant agrees to
observe all the terms of the Lease regarding vacation and condition of the
Premises upon expiration of the Term in any such case. In consideration of the
termination right granted to Tenant hereunder, Tenant agrees to pay to Landlord
on the date Tenant delivers its Termination Notice a termination fee equal to
Fifty Thousand Dollars ($50,000.00) (the “Termination Fee”). Tenant’s payment of
the Termination Fee when and as required under this 4.1 is an express condition
precedent to Tenant’s effective exercise of its termination option hereunder;
and if Tenant fails to exercise its termination option when and as provided
hereunder, including timely payment of the Termination Fee, Tenant’s exercise of
its termination option shall be void and of no effect, and the Lease shall
remain in effect as if Tenant had not attempted the exercise of its termination
option.  Time is of the essence of this 4.1.

4.2 Option to Renew. Tenant is hereby granted one (1) option to extend (the
“Extension Option”) the Term of the Lease for one (1) additional period of two
(2) years (the “Extension Period”). The Extension Period term shall begin the
first day following the Expiration Date as extended hereunder and shall take
effect on the same terms and conditions in effect under the Lease immediately
prior to the first Extension Period as set forth in 3 and 5 of the Third
Amendment, except that (i) Tenant shall have no further option to extend the
Term and (ii) monthly Base Rent shall be the rate which is Fair Market Value.
The “Fair Market Value” shall be the effective rent (face rental rate less free
rent) being charged for comparable space in comparable buildings in the vicinity
of the Building leased on comparable terms and shall be limited the rates
charges in such comparable transactions for tenants renewing or extending their
leases.

(a) Exercise of Option. The Extension  Option  may be exercised  only by

(i) delivering in person to Landlord’s Building Manager in the Building Office
written notice of Tenant’s irrevocable election to exercise no earlier than ten
(10) months and no later than six (6) months prior to the commencement of the
Extension Period, and

(ii) collecting and retaining in exchange for such notice of exercise an
original written receipt therefor signed and dated by Landlord’s Building
Manager. Tenant’s exercise of its Extension Option shall not be effective or
valid if there is any deviation in the timing or manner of exercise prescribed
herein.

 

Oyster Point Marina Plaza Fourth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

sunesis 4a4-042216.doc (4/22/2016)

page 2 of 6

[Suites 300 & 400/395 OPB; 21,483 rsf]

 

--------------------------------------------------------------------------------

 

(b) Failure to Exercise. If Tenant shall fail validly and timely to exercise the
Extension Option herein granted, said Extension Option shall terminate and shall
be null and void and of no further force and effect.

(c) Fair Market Value. Provided that Tenant has validly exercised its Extension
Option when and as required under 4.2(a) above, Landlord shall provide written
notice to Tenant of its determination of the Fair Market Value within ten (10)
business days after receiving Tenant’s exercise of its Extension Option. If
Tenant objects to Landlord’s determination of the Fair Market Value, Landlord
and Tenant shall attempt in good faith to agree upon such Fair Market Value
using their best good-faith efforts to reach agreement within thirty (30) days
following Tenant’s receipt of Landlord’s determination of the Fair Market Value
(the “Outside Agreement Date”).  If following the Outside Agreement Date the
parties fail to agree, then Tenant may elect, by written notice delivered to
Landlord within three (3) business days after the Outside Date, either to accept
Landlord’s determination of the Fair Market Value or cancel its exercise of the
Extension Option. If Tenant fails for any reason to deliver to Landlord its
written notice of election as and when prescribed in the previous sentence, the
Term of the Lease shall be extended pursuant to Tenant’s exercise of its
Extension Option at the monthly Base Rent previously determined by Landlord
as  Fair Market Value in Landlord’s notice of determination of Fair Market
Value.

(d) Default. Tenant’s exercise of the Extension Option shall, at Landlord’s
election, be null and void if an Event of Default by Tenant exists on the date
of Tenant’s notice of exercise or at any time thereafter and prior to
commencement of the Extension Period. Tenant’s exercise of the Extension Option
shall not operate to cure any Event of Default by Tenant nor to extinguish or
impair any rights or remedies of Landlord arising by virtue of such Event of
Default. If the Lease or Tenant’s right to possession of the Premises shall
terminate before Tenant shall have exercised the Extension Option, then
immediately upon such termination the Extension Option shall simultaneously
terminate and become null and void.

(e) Time. Time is of the essence of the Extension Option granted hereunder.

5 EXTENSION TERM BASE YEAR. As specified in the Table above, the Base Year for
the purposes calculating Tenant’s Share of Increased Operating Expenses and
Increased Taxes under Article 4 of the Lease as heretofore amended shall remain
calendar year 2016 from and after the Effective Date of this Fourth Amendment.

6 EXTENSION TERM BASE RENT. The Base Rent for the Premises specified in § 1.5 of
the Lease as heretofore amended shall be the amounts specified as Monthly Base
Rent in the Table above for the various periods and spaces set forth in the
Table from and after the Effective Date of this Fourth Amendment.

7 USE OF FURNITURE. Tenant’s right to use the Furniture as set forth in 8 of the
First Amendment shall remain unchanged through the Expiration Date as extended
hereunder.

8 CONDITION OF PREMISES. Except as otherwise expressly provided in this 8 with
respect to Landlord’s preparation of the Premises for Tenant’s continued
occupancy, Tenant shall accept the Premises, any existing Improvements in the
Premises, and the Systems and Equipment serving the same in an “as is” condition
on the Effective Date of this Fourth Amendment, and Landlord shall have no
obligation to improve, alter, remodel, or otherwise modify the Premises in
connection with Tenant’s continued occupancy of the Premises from and after the
Effective Date of this Fourth Amendment.

 

 

Oyster Point Marina Plaza Fourth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

sunesis 4a4-042216.doc (4/22/2016)

page 3 of 6

[Suites 300 & 400/395 OPB; 21,483 rsf]

 

--------------------------------------------------------------------------------

 

8.1 Landlord’s Preparation. Landlord shall use reasonable diligence in
completing and preparing the Premises for Tenant’s continued occupancy on or
before the Effective Date of this Fourth Amendment. The facilities, materials,
and work to be furnished, installed, and performed in the Premises by Landlord
are referred to as the “Work.” Any other installations, materials, and work
which may be undertaken by or for the account of Tenant to prepare, equip,
decorate, and furnish the Premises for Tenant’s continued occupancy are referred
to as the “Tenant’s Work,” which shall include the connection and/or rewiring of
Tenant’s telephone and data lines. The parties agree that Landlord’s Work, to be
completed at Landlord’s sole cost and expense, shall consist of the following
items only:

(i) installation of new Building-standard VCT flooring in the kitchen and break
room;

(ii) replacement of any damaged and/or stained ceiling tiles and damaged mini
blinds as needed;

(iii) replacement of the front door to Suite 400;

(iv) replacement of the dishwasher in the kitchen;

(v) application of Landlord’s good-faith efforts to modify the suite signage on
the Tenant’s floors to better prevent visitors from mistaking Tenant’s suite
entrances for a common lobby area;

(vi) installation outside of business hours of approximately 1,200 square feet
of R30 insulation in the ceilings above office areas and a conference room in
order to lessen ambient noise in accordance with the DA Pope Bid Proposal dated
April 14, 2016, that is attached hereto as Exhibit B and incorporated herein by
reference; and

(vii) delivery of the Premises with all Systems and Equipment serving the same
in good working order and condition.

8.1.1 Interference with Tenant’s Business. The parties acknowledge that Tenant
shall be in possession of the Premises and shall conduct its business in the
Premises during the Work required under this Fourth Amendment. Landlord shall
have no liability to Tenant, nor shall Tenant’s obligations under the Lease be
reduced or abated in any manner whatsoever, by reason of any inconvenience,
annoyance, interruption, or injury to business arising from Landlord’s
performance of the Work or from Landlord’s making any repairs or changes which
Landlord is required or permitted to perform by this Fourth Amendment or by any
other tenant’s lease or required by law to make in or to any portion of the
Complex, Property, Building, or the Premises. Landlord shall nevertheless use
reasonable efforts to minimize any interference with Tenant’s business in the
Premises. Landlord agrees to use reasonable efforts  to avoid interference with
Tenant’s use and occupancy of the Premises during the performance of the Work
and agrees to cause the application of paint and any work generating
unreasonable noise outside of normal business hours. The parties agree that
Landlord shall not be liable for any damages which Tenant may incur during the
performance of the Work, except to the extent that Tenant’s actual damages are
the result of Landlord’s negligence or wilfull misconduct. In no circumstances
shall Landlord be liable to Tenant for business interruption, lost profits, or
compensatory or consequential damages of any kind by virtue of Landlord’s Work.
Tenant specifically agrees that any interference with Tenant’s use or occupancy
of the Premises caused by the performance of the Work shall not constitute a
constructive eviction.

8.1.2 Readiness for Occupancy. The Premises shall be deemed ready for occupancy
on the earliest date on which all of the following conditions (the “Occupancy
Conditions”) have first been met:

(a) Substantial Completion of Work. The Work has been substantially completed;
and it shall be so deemed notwithstanding the fact that minor or insubstantial
details of construction, mechanical adjustment, or decoration remain to be
performed, the noncompletion of which does not materially interfere with
Tenant’s beneficial use of the Premises  for its intended purposes;

 

Oyster Point Marina Plaza Fourth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

sunesis 4a4-042216.doc (4/22/2016)

page 4 of 6

[Suites 300 & 400/395 OPB; 21,483 rsf]

 

--------------------------------------------------------------------------------

 

(b) Access and Services. Reasonable means of access and facilities necessary to
Tenant’s use and occupancy of the Premises, including corridors, elevators,
stairways, heating, ventilating, air-conditioning, sanitary, water, and
electrical facilities (but exclusive of parking facilities) have been installed
and are in reasonably good operating order and available to Tenant; and

(c) Certificate of Occupancy or Completion. A certificate of occupancy,
certificate  of completion, final inspection card, or similar required
governmental approval (temporary or final) has been issued by the City of South
San Francisco permitting use of the Premises  for office purposes.

8.2 Notice of Defects. It shall be conclusively presumed upon Tenant’s taking
actual possession of the Premises that the same were in satisfactory condition
(except for latent defects) as of the date of such taking of possession, unless
within thirty (30) days after the Effective Date of this Fourth Amendment Tenant
shall give Landlord notice in writing specifying the respects in which the
Premises were not in satisfactory condition.

9 SECURITY DEPOSIT. Tenant’s Security Deposit specified in § 5.1 of the Lease as
heretofore amended shall remain unchanged in consequence of the parties’
execution and delivery of this Fourth Amendment to each other.

10 SIGNAGE. In addition to Tenant’s existing suite and lobby directory signage,
Tenant at Tenant’s sole cost and expense shall have the right to install a
monument sign in the landscaping of the Building in a location and style to be
approved in advance in writing by Landlord in Landlord’s sole and absolute
discretion (the “Monument”). If Tenant elects to install the Monument, Tenant
shall, at Tenant’s sole cost and expense, (i) remove the Monument on or before
the Expiration Date as extended under this Fourth Amendment and (ii) restore the
area to its status in quo ante.

11 ACCESS INSPECTION DISCLOSURE. Pursuant to California Civil Code § 1938,
Landlord hereby notifies Tenant that, as of the date of this Fourth Amendment,
the Premises have not undergone inspection by a “Certified Access Specialist” to
determine whether the Premises meet all applicable construction-related
accessibility standards under California Civil Code § 55.53, and the Premises
have not been determined to meet all applicable construction-related
accessibility standards pursuant to Civil Code § 55.53.

12 NO DISCLOSURE. Tenant agrees that it shall not disclose any of the matters
set forth in this Fourth Amendment or disseminate or distribute any information
concerning the terms, details, or conditions hereof to any person, firm, or
entity without obtaining the express written approval of Landlord, except that
Tenant may make disclose information required to be disclosed regarding this
terms of the Lease in connection with filings required by Securities and
Exchange Commission.

13 DEFINED TERMS. Terms used herein that are defined in the Lease shall have the
meanings therein defined, unless a different definition is set forth in this
Fourth Amendment. In the event of any conflict between the provisions of the
Lease, and this Fourth Amendment, the terms of this Fourth Amendment shall
prevail.

14 SURVIVAL. Warranties, representations, agreements, and obligations contained
in this Fourth Amendment shall survive the execution and delivery of this Fourth
Amendment and shall survive any and all performances in accordance with this
Fourth Amendment.

15 COUNTERPARTS. This Fourth Amendment may be executed in any number of
counterparts, which each severally and all together shall constitute one and the
same Fourth Amendment.

16 ATTORNEYS’ FEES. If any party obtains a judgement against any other party or
parties by reason of breach of this Fourth Amendment, reasonable attorneys’ fees
and costs as fixed by the court shall be included in such judgement against the
losing party or parties.

17 SUCCESSORS. This Fourth Amendment and the terms and provisions hereof shall
inure to the benefit of and be binding upon the heirs, successors, and assigns
of the parties.

 

Oyster Point Marina Plaza Fourth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

sunesis 4a4-042216.doc (4/22/2016)

page 5 of 6

[Suites 300 & 400/395 OPB; 21,483 rsf]

 

--------------------------------------------------------------------------------

 

18 AUTHORITY. Each of the individuals executing this Fourth Amendment represents
and warrants that he or she is authorized to execute this Fourth Amendment on
behalf of the party for whom he or she is executing this Fourth Amendment and
that by his or her signature such party is legally bound by the terms,
covenants, and conditions of this Fourth Amendment.

19 GOVERNING LAW. This Fourth Amendment shall be construed and enforced in
accordance with the laws of the State of California.

20 CONTINUING VALIDITY OF LEASE. Except as expressly modified herein, the Lease
remains in full force and effect.

21 CONFLICTS. In the event of any conflict between the provisions of the Lease
and those of this Fourth Amendment, the terms and provisions of this Fourth
Amendment shall control.

22 LANDLORD’S REPRESENTATIVE. Tenant acknowledges and agrees that, in executing
this Fourth Amendment, TAK Development, Inc., a California corporation, is
acting solely in its capacity as Landlord’s authorized attorney-in-fact. TAK
Development, Inc. is not acquiring or assuming any legal liability or obligation
to any other party executing this Fourth Amendment, and any claim or demand of
any such other party arising under or with respect to this Fourth Amendment
shall be made and enforced solely against Landlord.

23 EXHIBITS. The following exhibits have been attached to this Fourth Amendment
by the parties prior to their execution and delivery of the same to each other,
which are incorporated herein by reference:

Exhibit A—The Lease

Exhibit B—DA Pope Bid Proposal

24 WHOLE AGREEMENT. The mutual obligations of the parties as provided herein are
the sole consideration for this Fourth Amendment, and no representations,
promises, or inducements have been made by the parties other than as appear in
this Fourth Amendment, which supersedes any previous negotiations. There have
been no representations made by the Landlord or understandings made between the
parties other than those set forth in this Fourth Amendment. This Fourth
Amendment may not be amended except in writing signed by all the parties.

In witness whereof, the parties have executed this Fourth Amendment as of the
date first above written.

 

Landlord:

 

Tenant:

KASHIWA FUDOSAN AMERICA, INC., a California corporation

 

SUNESIS PHARMACEUTICALS, INC., a Delaware corporation

 

By:

TAK Development, Inc., a California corporation

 

 

By:

 

 

Its:

Attorney-in-Fact

 

 

 

[name typed]

 

 

 

 

 

 

Its:

 

 

 

By:

Yujin Yamaai, Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

[gkijy5gjrwvr000001.jpg]

 

Robert L. Delsman

 

Approved as to Legal Form &

 

Sufficiency Berkeley, California

 

2016.04.22 15:16:38 -07'00'

 

 

Oyster Point Marina Plaza Fourth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

sunesis 4a4-042216.doc (4/22/2016)

page 6 of 6

[Suites 300 & 400/395 OPB; 21,483 rsf]

 

--------------------------------------------------------------------------------

 

 

[gkijy5gjrwvr000002.jpg]

 

EXHIBIT B

 

TO:

 

BID PROPOSAL FOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

CUSHMAN  & WAKEFIELD

400 Oyster Point Blvd.  #117 So. San Francisco,  CA   94080

 

OYSTER POINT

Marina Business Pk

395 Oyster Point Blvd

So_ San Francisco, CA

 

Tenant:

Suite:

Sq. Ft.

 

Sunesis

#400

14-Apr-16

Estimate #

ETA-1

 

 

 

 

 

 

 

 

Page 1 of 1

 

 

 

 

 

 

 

 

DESCRIPTION

 

QUANTITY

 

UNIT COST

 

EXTENSION

 

COST/SF

 

 

 

 

 

 

 

 

 

CEILINGS:

 

 

 

 

 

 

 

 

!install R30 Insulation In ceilings

 

12001

 

2.65 sq.ft

 

3.180.00J

 

o.ooj

 

 

 

 

 

 

 

 

 

ADMINISTRATION:

 

 

 

 

 

 

 

 

IPermits/Inspections

 

 

 

NIC

 

o.ool

 

o.ool

 

 

 

 

 

 

 

 

 

!Overhead & Profit

 

 

 

9.5%

 

302101

 

o.ool

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

$3,482.10 !

 

o.ool

ALTERNATE:

 

 

 

 

 

 

 

 

1) Work performed on OT

 

 

 

 

ADD

$528.00

 

 

 

 

 

 

 

 

 

 

 

NOTES AND CLARIFICATIONS:

 

 

 

 

 

 

 

 

Pricing includes just the items noted

 

 

 

 

 

D ( D

 

----

 

 

 

 

 

 

/

I

 

 

Pricing is based upon direction of C&W Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All work is priced to be performed during normal business hours.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R30 wall & ceiling insulation will reduce but not eliminate noise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIONS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Removal or disposal of hazardous or undesireable materials.

 

 

 

 

 

 

 

 

 

Authorized to complete the described work for the proposed price as outlined on
this sheet.

(quoted prices are valid for a period of 30 days from the date of this estimate)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:                              

 

Company:                              

 

Date:                               

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1160 Chess Drive, Suite 11

Foster City, CA 94404

Telephone: 650.349.5086

Fax: 650.349.3016

 

--------------------------------------------------------------------------------

 

[gkijy5gjrwvr000003.jpg]

 